DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/921509 ("the instant application"), was filed July 6, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,743,846 (“the ‘846 Patent”). The ‘846 Patent was filed as application 13/433708 (“the ‘708 application”), on March 29, 2012.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘846 patent.  Also based upon the Examiner's independent review of the ‘846 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘846 patent before the Office. 
This action is being issued following Applicant’s response of 2/14/2022, which included: 1) claim amendments 2) arguments and 3) a new reissue declaration.


II. CLAIM STATUS
The ‘846 Patent issued with claim 1-14 (“Patented Claims”).  The preliminary amendment of 7/6/2020 cancels claims 1-14, adds claim 15, cancels claim 16, and adds claim 17.  The amendment of 2/14/2022 amends claims 15 and 17.  As of the date of this Office Action, the status of the claims is:
a. Claims 15 and 17 are pending (“Pending Claims”).



III. AMENDMENT OF 2/14/2022
The Amendment to the claims filed 2/14/2022 has been entered and considered.  

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘846 Patent is a divisional reissue of US Application 16/397760, filed April 29, 2019, which is also a reissue of 13/433708.  
Also, based upon a review of the ‘685 Patent itself, the Examiner finds that the ‘846 Patent is claiming foreign priority under 35 USC § 119(a) to JP 2011-074389, filed March 30, 2011.  As such, the latest possible effective filing date of the claims is March 29, 2012.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent provisions apply.  

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,743,846 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


VI. REISSUE DECLARATION

The reissue oath/declaration filed 2/14/2022 has been approved.  

VII. RESPONSE TO ARGUMENTS

	Applicant’s response of 2/14/2022 is sufficient to overcome the pending rejections under 35 USC 101 and 112. 


VIII. ALLOWABLE SUBJECT MATTER

	Claims 15 and 17 are allowable 
	Claims 15 and 17 define over the prior art in that none of the art determines venous pressure based on the applied pressure and the pulse wave, and also compares a reference pulse wave when a reference pressure higher than anticipated venous pressure in advance is set as the cuff pressure to a pulse wave detected when the cuff pressure is at a pressure lower than the reference pressure, as claimed.    
Medicor GB 1598984 and Nissila both measure venous pressure during inflation of a cuff, but neither reference compares the pulse wave obtained when the cuff pressure is higher than an anticipated venous pressure, to a pulse wave obtained when the cuff pressure is below 


IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                               
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992